DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on January 29th 2021 has been entered. Claims 1, 9 and 15 have been amended and claim 6 have been cancelled. Claims 1 – 5 and 7 - 15 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 7 -12, filed January 29th 2021, with
respect to the rejections of claims 1 – 5 and 7 - 15 under 35 U.S.C. §103 have been fully
considered and they are persuasive in part and non-persuasive in part
Applicant argues that the amendment to claim 1, "tagging each of the query segments with at least one class, based on the ontology, wherein the at least one class relates to a domain pertaining to a set of concepts included in the ontology", "establishing semantic associations between the query segments within the user query based on the tagged at least one class of the ontology, wherein the query segments are 
Examiner respectfully agrees.
Secondly, Applicant argues that the Lindsley reference does not disclose “… provide direct and indirect contextual relationships between one or more query segments...”
Examiner respectfully agrees.
Upon  further consideration new grounds of rejection have been necessitated due to Applicant's amendments and are made in view of Gardner et al., (United States Patent Publication Number 20060053175) hereinafter Gardner-2.

Claim Rejections - 35 USC § 112

4. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being vague for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “wherein the query segments are checked for the semantic associations therebetween within tagged at least one 
	Examiner will thus interpret “therebetween within” as establishing the nexus between the semantic associations and their attendant class. 

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness


	Claims 1, 3, 4, 5, 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (United States Patent Publication Number 20060053174) hereinafter Gardner, in view of Gardner et al., (United States Patent Publication Number 20060053175) hereinafter Gardner-2 and in further view of Hannah .
Regarding claim 1 Gardner teaches a method of performing context-based search, (metasearch [0019]) wherein the method comprises:5- developing a search query by: - receiving a user query ("get drugs ..” [0155]) having  query segments;15 (if an ontology were queried to that target GPCRs and treat hallucination," 0155]) 
25   expanding the user query to include at least one of: lexical variants for the 15 query segments, synonyms of the query segments, abbreviations of the query segments to standardize the query segments (Fig. 8, 5H Receptor 2A has synonym 5-HT2A, Fig. 30B Secretin Receptor has synonym AAH12975) (concepts in an ontology may further have relationships with their synonyms and/or their related terms. Synonyms and related terms may also be represented as properties. As an illustrative example, "heart" may be a synonym for (or related to) the term "myocardium" "heart is-a-synonym-of myocardium." [0132]) (Details pane 2101 may also display the synonyms or alternative names of a selected concept [0204]) (Search recall ( e.g., the number of relevant results returned out of the total number of relevant results in the searched repository) may be improved by including known synonyms of a searched term. For example, a search for the term "heart attack" may be extended by the use of an ontology to include the terms "myocardial infarction" or "myocardial necrosis" to return relevant search results that do not use consistent terminology. [0276]) 
tagging each of the query segments with at least one class, based on an ontology, wherein the at least one class relates to a domain pertaining to a set of concepts included in the ontology; and - establishing semantic associations between the query segments within the user query based on the tagged at least one class of the ontology, wherein the query segments are checked for the semantic associations therebetween within tagged at least one class, wherein the semantic associations provide direct and indirect contextual relationships between the query segments within the user query; and - retrieving at least one context-based data-record from a target database based on the identified at least one class associated with the one or more query segments, and the established semantic associations between the one or more query segments within the user query.
Gardner-2 teaches  tagging each of the query segments (show me all genes expressed-in liver tissue [0111]) with at least one class, (that-are-associated-with diabetes." [0111) based on an ontology, (in a multi-relational ontology is an ontology containing pairs of related concepts. [0111]) wherein the at least one class (diabetes [0111]) relates to a domain (These complex connections provide a comprehensive "knowledge network" of what is known directly and indirectly about concepts within a single domain. The knowledge network may also be used to represent knowledge between and among multiple domains. [0111]) pertaining to a set of concepts (Each concept within each concept pair may also be paired with other concepts within the  included in the ontology; (multi-relational ontology [0111]) and - establishing semantic associations (a broad set of descriptive relationships connecting them [0111]) between the query segments (genes expressed-in liver tissue [0111]) within the user query  (show me all genes expressed-in liver tissue [0111]) based on the tagged at least one class (diabetes [0111]) of the ontology, (multi-relational ontology [0111]) wherein the query segments (genes expressed-in liver tissue [0111]) are checked for the semantic associations therebetween within (Each concept within each concept pair may also be paired with other concepts within the ontology
(and thus related by multiple descriptive relationships). As such, a complex set of logical connections is formed [0111]) tagged at least one class, (diabetes [0111]) wherein the semantic associations (a broad set of descriptive relationships connecting them [0111])  provide direct and indirect contextual relationships (These complex connections provide a comprehensive "knowledge network" of what is known directly and indirectly about concepts within a single domain [0111]) between the query segments (genes expressed-in liver tissue [0111])  within the user query; (show me all genes expressed-in liver tissue [0111]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Gardner-2 wherein tagging each of the query segments 
Lindsley teaches  and  retrieving at least one context-based data-record (a structured data record, such as a patient's electronic medical record (EMR), may be processed using the summarization 212 process to generate sentences and phrases that describes the content of the EMR [0046]) from a target database (Fig. 4b (417) SQL/NoSQL databases [0079]) based on the identified at least one class associated with the query segments, (a plurality of query related knowledge elements, processes a query related insight to identify a meaning of a query from a user [0126]) and the established semantic associations (the semantic analysis 202 process includes processing a target sentence to parse it into its individual parts of speech, tag sentence elements that are related to predetermined items of interest, identify dependencies     between the  query segments within the user query (a plurality of query related knowledge elements, processes a query related insight to identify a meaning of a query from a user [0126]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view of Gardner-2 to incorporate the teachings of Lindsley in establishing semantic associations between the query segments within the user query based on the at least one class of the ontology, wherein the semantic associations provide direct and indirect contextual relationships between the query segments within the user query; and - retrieving at least one context-based data-record from a target database based on the identified at least one class associated with the one or more query segments, and the established semantic associations between the one or more query segments within the user query. By doing so the implementation of one or more of the semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 processes by the CILS 117 can facilitate the generation of a semantic, cognitive model. Lindsley [0048].
Claims 9 and 15 correspond to claim 1 and are rejected accordingly.

Regarding claim 3 Gardner in view of Gardner-2 and in further view of Lindsley teaches the method of any one of the claims 1.
Gardner as modified further teaches wherein the method comprises developing the ontology using at least one curated database (Fig. 27A, (2705) curate Ontology from public sources [0232]) by 25 applying conceptual indexing to data-records stored in the at least one curated database, (the representation of documents as concepts may be tracked via an index (e.g., an Oracle Text index) or other key to those documents, such that the exact concepts contained within a text document that is itself a concept in the ontology can be determined [0271]) wherein the data-records include a plurality of data-units; (Fig. 9, “Clinical Observation”  is the data record and contains (813) “schizophrenia disorder”, (803) “anorexia nervosa disorder”, [0152] Fig. 9 (920), “acute kidney failure disorder”, “hypokalaemic disorder”, “hyponalraemic disorder”, “kidney failure disorder”, “rhabdomydyysis”, and “water intoxication disorder” as data-units [0165]) identifying semantic associations, (the various types of rules enabled by the rules engine may include semantic normalization rules … semantically divergent assertions … semantically equivalent assertions [0120]) (semantic normalization and quality assurance checks as other assertions [0127]) (semantic variations of relationships. Semantic variations dictate that different words may be used to describe the same relationship [0145]) (Semantic normalization may include a process wherein semantic equivalences and differences of concepts and assertions are recognized and  between the plurality of data-units, (Fig. 9, “schizophrenia disorder”, (803) “anorexia nervosa disorder”, [0152] Fig. 9 (920), “acute kidney failure disorder”, “hypokalaemic disorder”, “hyponalraemic disorder”, “kidney failure disorder”, “rhabdomydyysis”, and “water intoxication disorder” as data-units [0165]) established in the at least one curated database; (Fig. 9B, (955) Ontology Store [0168]) and5  identifying at least one class (the user may reconstruct this taxonomic organization using therapeutic class, pharmacological class, molecular weight, or by other category or characteristic of the data. [0196]) tagged with the plurality of data-units (Fig. 8, (813) “schizophrenia disorder”, (803) “anorexia nervosa disorder”, [0152]. Other data-units include Fig. 9 (920), “acute kidney failure disorder”, “hypokalaemic disorder”, “hyponalraemic disorder”, “kidney failure disorder”, “rhabdomydyysis”, and “water intoxication disorder” [0165]) in the at least one curated database  (Fig. 9B, (955) Ontology Store [0168]) 
	Claim 11 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Gardner in view of Gardner-2 and in further view Lindsley teaches the method of claim 3.
Gardner as modified further teaches wherein the semantic associations (the various types of rules enabled by the rules engine may include semantic normalization rules … semantically divergent assertions … semantically equivalent assertions [0120]) (semantic normalization and quality assurance checks as other assertions [0127]) (semantic variations of relationships. Semantic variations dictate that different words may be used to describe the same relationship [0145]) (Semantic normalization may include a process wherein semantic equivalences and differences of concepts and assertions are recognized and accounted for. [0150]) (inferencing may be used as a consistency check to further authenticate the semantic validity of assertions [0155]) (semantic consistency [0167]) (A semantic lens generally refers to presenting a filtered version of the total data set according to certain constraints. [0193]) (an account is taken of the varying linguistic forms and semantic differences in terms used in the constituent sets of data [0223]) established in the at least one curated database (Fig. 9B, (955) Ontology Store [0168]) are identified using at least one of: knowledge-based text mining and natural language processing 10 (For documents originating from unstructured data and/or semi-structured data sources, a different procedure may be necessary or desired. This may include various automated text mining techniques. As ontology-seeded natural language processing [0134]) 

Regarding claim 5 Gardner in view of Gardner-2 and in further view Lindsley teaches the method of claim 1.
Gardner as modified further discloses wherein extracting existing data from at least one target database (Fig. 9B, (951) Structured Data Source, (953) Unstructured Data Sources [0168]) comprises using at least one of: natural language processing, text analytics and machine learning techniques (for documents originating from unstructured data
and/or semi-structured data sources, a different procedure may be necessary or desired. As one example, it may be particularly advantageous to use ontology-seeded natural language processing [0134]) 
	Claim 12 corresponds to claim 5 and is rejected accordingly.

 	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (United States Patent Publication Number 20060053174) hereinafter Gardner, in view of Gardner et al., (United States Patent Publication Number .
Regarding claim 2 Gardner in view of Gardner-2 and in further view of Lindsley teaches the method of claim 1.
Gardner does not fully disclose wherein the method further comprises generating a summary of the retrieved at least one context-based data-record.  
Psota teaches wherein the method further comprises generating a summary of the retrieved at least one context-based data-record (determining that a first set of a number of the data records correspond to a first entity, determining that a second set of the number of the data records correspond to a second entity, and the determining the similarity value further in response to shared terms from the first set and second set of the data records; providing a summary of activity for an entity in response to the associating; and/or determining that the first term is related to the second term in response to the similarity value exceeding the threshold similarity value, where the first term and the second term each correspond to an entity identifier for the data records, providing a catalog entity identifier, and [0053])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view of Gardner-2 and in further view of Lindsley  to incorporate the teachings of Psota wherein 
Claim 10 corresponds to claim 2 and is rejected accordingly.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (United States Patent Publication Number 20060053174) hereinafter Gardner, in view of Gardner et al., (United States Patent Publication Number 20060053175) hereinafter Gardner-2, in view of Hannah R. Lindsley  (United States Patent Publication Number 20200143259) hereinafter Lindsley and in further view of Hazel et al. (United States Patent Publication Number 20180349425) hereinafter Hazel.
Regarding claim 7 Gardner in view of Gardner-2 and in further view of  Lindsley teaches the method of claim 1.
Gardner does not fully disclose wherein developing a search query further comprises converting the user query in machine-readable format. 
 Hazel teaches wherein developing a search query further comprises converting the user query in machine-readable format (Fig. 6, (600) (601 the file converter 110 may generate a flattened representation 601 of the semi-structured data [0062]) (The file converter 110 may create a symbol file 404 associated with the source file that contains each unique symbol found in the source file 400 in a sorted order (e.g., the symbols "Alan", "By", "Can", "I", "Turing", "consider'',  "machines", "propose", "question", etc., as well as punctuation symbols). The file converter can discard or disregard duplicate symbols (such as the second occurrence of the comma symbol ","). In the end, the symbol file 404 is a sorted array of delimited characters, and the locality file provides the location of those characters in the raw data source (similar to the format of the locality file described earlier). [0052])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view of Gardner-2 and in further view of Lindsley to incorporate the teachings of Hazel wherein developing a search query further comprises converting the user query in machine-readable format. Since a document may comprise words (e.g., symbols) placed at particular locations (e.g., "locality") in a source file that should be reconstituted in a lossless approach. By separating the symbols and locations of the symbols, one can organize and compress data to its optimal state; mixing the two limits what any given compression algorithm can achieve. Hazel [0008].
.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (United States Patent Publication Number 20060053174) hereinafter Gardner, in view of Gardner et al., (United States Patent Publication Number 20060053175) hereinafter Gardner-2, in view of Hannah R. Lindsley  (United States Patent Publication Number 20200143259) hereinafter Lindsley and in further view of Allen P. Mills Jr. (United States Paten Publication Number 20030022164) hereinafter Mills.
Regarding claim 8 Gardner in view of Gardner-2 and in further view of  Lindsley teaches the method of claim 1.
Gardner does not fully disclose wherein at least one context-based data-record from 20 the search database is retrieved using Hopfield algorithm.
Mills teaches wherein at least one context-based data-record from 20 the search database is retrieved using Hopfield algorithm (Hopfield found that the number of random memories that can be stored simultaneously using the learning algorithm of Equation 3 is roughly 10% of the number of independent basis vectors, i.e., s,,,m/10, and that only a few iterations are required for convergent [0108]) (To recall a data record V; b that is incompletely represented by data set U/, a set of oligomers

set U/ hybridize specifically to complementary sequences Ei and Ei present in the pool of dimeric memory oligomers [0109])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view of Gardner-2 and in further view of Lindsley  to incorporate the teachings of Mills wherein at least one context-based data-record from 20 the search database is retrieved using Hopfield algorithm. Preferred embodiments of DNA-based neural networks assist in diagnosis or prognosis of a patient's condition, and predict onset or occurrence of medical conditions or diseases. Mills. [0017]
	Claim 14 corresponds to claim 8 and is rejected accordingly.

Conclusion

7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is

is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer

9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner
Art Unit 2166
05/01/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166